     Case 2:17-cv-02041-KJM-AC Document 30 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DEXTER BROWN,                                    No. 2:17-cv-2041 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14       PURUSHOTTAMA SAGIREDDY,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 22, 2020, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within twenty-one days. ECF No. 22. Plaintiff has not filed

23   objections to the findings and recommendations.1

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27
     1
      It appears plaintiff is deceased. See ECF No. 26. Nevertheless, this action may proceed if an
28   appropriate successor or representative is substituted for plaintiff. Id.
                                                        1
     Case 2:17-cv-02041-KJM-AC Document 30 Filed 06/11/20 Page 2 of 2

 1   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 2   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 3   supported by the record and by the proper analysis.
 4             Accordingly, IT IS HEREBY ORDERED that:
 5             1. The findings and recommendations filed April 22, 2020, are adopted in full;
 6             2. Defendants Edmund G. Brown, Jr., and Dr. Jeffrey Beard are dismissed from this
 7   action;
 8             3. This case proceeds, without further amendment to the complaint, on a single Eighth
 9   Amendment claim against sole defendant Purushottama Sagireddy for deliberate indifference to
10   plaintiff’s serious medical needs; and
11             4. This matter is referred back to the assigned magistrate judge for all further pretrial
12   proceedings.
13   DATED: June 10, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
